                           IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLUMBIA

       EVERYTOWN FOR GUN             )
       SAFETY SUPPORT FUND,          )
                                     )
             Plaintiff,              )
                                     )               Civil Action No. 19-3103 (CKK)
                     v.              )
                                     )
       UNITED STATES DEPARTMENT )
       OF JUSTICE,                   )
                                     )
             Defendant.              )
       _____________________________ )

                                 ANSWER AND DEFENSES

       Defendant the United States Department of Justice (“DOJ”) hereby answers the claims

brought under the Freedom of Information Act (“FOIA”) by Plaintiff Everytown for Gun Safety

Support Fund as follows:

                                        FIRST DEFENSE

       Defendant reserves the right to amend this Answer to assert any other matter that

constitutes an avoidance or affirmative defense under Federal Rule of Civil Procedure 8(c).

                                      SECOND DEFENSE

       Any relief is limited to that provided for in 5 U.S.C. § 552(a)(4)(B).
                                         THIRD DEFENSE

       Plaintiff is not entitled to compel the production of responsive records protected from

disclosure by one or more of the exemptions or exclusions to FOIA, 5 U.S.C. § 552, or the Privacy

Act, 5 U.S.C. § 552a.

                                        FOURTH DEFENSE

       As to some or all of the claims asserted in this action, Plaintiff has failed to state a claim

upon which relief may be granted under FOIA.

                                          FIFTH DEFENSE

       Plaintiff is not entitled to attorneys’ fees or costs.

                                         SIXTH DEFENSE

       Defendant has conducted adequate searches in response to the underlying requests under

FOIA, 5 U.S.C. § 552, as amended, or otherwise is in the process of completing searches and

releases of non-exempt, responsive records, or segregable portions thereof. Defendant further

avers that some or all of the requested records may be exempt, in full or in part, from release under

FOIA exemptions.




                                                   2
               DEFENDANT’S RESPONSES TO NUMBERED PARAGRAPHS 1

          Defendant denies each and every allegation contained in the Complaint except as may have

been expressly admitted herein. To the extent the Complaint refers to or quotes from external

documents, statutes, or other sources, Defendant may refer to such materials for their accurate and

complete contents in response; however, Defendant’s references are not intended to be, and should

not be construed to be, an admission that the cited materials: (a) are correctly cited or quoted by

Plaintiff; (b) are relevant to this, or any other, action; or (c) are admissible in this, or any other,

action.

          1.     The allegations in Paragraph 1 constitute Plaintiff’s characterization of its case and

the nature of the action and contains conclusions of law to which no response is required.

          2.     Admit that the Office of Information Policy (“OIP”), the DOJ component that

handles the FOIA administration on behalf of, among others, the Offices of the Attorney General

(“OAG”), Deputy Attorney General (“ODAG”), Legislative Affairs (“OLA”), Legal Policy

(“OLP”), and Public Affairs (“PAO”), received two sets of FOIA requests from Plaintiff.

Defendant avers that the requests speak for themselves and respectfully refers the Court to the

requests for a full and accurate statement of their contents.

          3.     The allegations contained in this paragraph do not set forth a claim for relief or aver

facts in support of a claim to which a response is required.

          4.     Admit that Plaintiff indicated in a December 14, 2018, letter to OIP, through

Plaintiff’s counsel, that it would be willing to discuss narrowing its FOIA requests by limiting the


1 Merely for ease of reference, Defendant’s Answer replicates the headings contained in the Complaint.
Although Defendant believes that no response is required to such headings, to the extent a response is
deemed required and to the extent those headings and titles could be construed to contain factual allegations,
those allegations are denied.
                                                    3
list of custodians to be searched, limiting the use of search terms, limiting the timeframe of the

requests, or accepting rolling productions. Defendant further admits that by e-mail correspondence

on April 23, 2019, Defendant advised that e-mail searches had been completed for Plaintiff’s FOIA

requests. Defendant respectfully refers the Court to Plaintiff’s December 14, 2018, letter and

Defendant’s April 23, 2019, e-mail for full and accurate statements of their contents.

        5.      Admit that Defendant has not yet provided a final response or produced any records

in response to Plaintiff’s FOIA requests. Defendant further admits that an external search of the

“lead” tracking numbers for Plaintiff’s FOIA requests in FOIAonline lists the final disposition as

“Undetermined.” The remaining allegations in this paragraph do not set forth a claim for relief or

aver facts in support of a claim to which a response is required.

        6.      The allegations in this paragraph consist of Plaintiff’s characterization of its case,

as well as conclusions of law to which no response is required.

        7.      The allegations in this paragraph consist of Plaintiff’s request for relief to which no

response is required. To the extent a response is deemed necessary, Defendant denies that Plaintiff

is entitled to any relief requested.

                                       JURISDICTION AND VENUE

        8.      This paragraph contains conclusions of law to which no response is required. To

the extent that a response is deemed necessary, Defendant admits only that this Court has

jurisdiction subject to the limitations of FOIA. Defendant further avers that the statutes cited speak

for themselves.




                                                  4
       9.      This paragraph contains conclusions of law to which no response is required. To

the extent that a response is deemed necessary, Defendant admits only that venue is proper in this

judicial district. Defendant further avers that the statutes cited speak for themselves.

                                                 PARITES

       10.     Defendant lacks knowledge or information sufficient to admit or deny the

allegations contained in Paragraph 10.

       11.     Defendant lacks knowledge or information sufficient to admit or deny the

allegations contained in Paragraph 11.

       12.     Admit that DOJ is a federal agency. The remainder of this paragraph contains

conclusions of law to which no response is required.

                                                  FACTS

       13.     Admit that Defendant has not provided a final response or produced any records in

response to Plaintiff’s FOIA requests. The remaining allegations in this paragraph consist of

Plaintiff’s characterization of its case, as well as conclusions of law, to which no response is

required. Defendant avers that Plaintiff’s FOIA requests speak for themselves and respectfully

refers the Court to the requests for a full and accurate statement of their contents.

       14.     Admit that OIP received four separate FOIA requests from Plaintiff, each dated

April 16, 2018, seeking records of OAG, ODAG, OLA, and PAO, respectively. Defendant avers

that the requests speak for themselves and respectfully refers the Court to the requests for a full

and accurate statement of their contents.

       15.     The allegations in this paragraph consist of Plaintiff’s characterization of its April

16, 2018, FOIA requests, to which no response is required. Defendant avers that the requests speak


                                                  5
for themselves and respectfully refers the Court to the requests for a full and accurate statement of

their contents.

        16.       Admit that Defendant acknowledged receipt of Plaintiff’s April 16, 2018, FOIA

requests by letter dated May 14, 2018. Defendant avers that the May 14, 2018, letter speaks for

itself and respectfully refers the Court to the letter for a full and accurate statement of its contents.

        17.       Admit that OIP received four separate FOIA requests from Plaintiff, each dated

April 17, 2018, seeking records of OAG, OLP, PAO, and OLA, respectively. Defendant avers that

the requests speak for themselves and respectfully refers the Court to the requests for a full and

accurate statement of their contents. The remaining allegations in this paragraph consist of

Plaintiff’s characterization of its FOIA requests, to which no response is required.

        18.       The allegations in this paragraph consist of Plaintiff’s characterization of its April

17, 2018, FOIA requests, to which no response is required. Defendant avers that the requests speak

for themselves and respectfully refers the Court to the requests for a full and accurate statement of

their contents. The remaining allegations in this paragraph do not set forth a claim for relief or aver

facts in support of a claim to which a response is required.

        19.       The allegations in this paragraph consist of Plaintiff’s characterization of its April

17, 2018, FOIA requests, to which no response is required. Defendant avers that the requests speak

for themselves and respectfully refers the Court to the requests for a full and accurate description

of their contents.

        20.       Admit that Defendant acknowledged receipt of Plaintiff’s April 17, 2018, FOIA

requests by letter dated May 16, 2018. Defendant avers that the May 16, 2018, letter speaks for

itself and respectfully refers the Court to the letter for a full and accurate statement of its contents.


                                                    6
       21.     Defendant lacks knowledge or information sufficient to admit or deny the

allegations contained in the first sentence of Paragraph 21. Admit that Plaintiff spoke with OIP’s

Chief of the Initial Request Staff and FOIA Public Liaison on November 8, 2018, during which

Plaintiff was provided options for narrowing its requests, one option of which was to limit the

search for responsive records to the electronic database of the Departmental Executive Secretariat.

To the extent a further response is deemed necessary concerning allegations related to the

Departmental Executive Secretariat, those allegations are denied.

       22.     Admit that by e-mail correspondence received on November 16, 2018, Plaintiff

declined to narrow its requests to only searches of the electronic database of the Departmental

Executive Secretariat. Defendant avers that the November 16, 2018, e-mail speaks for itself and

respectfully refers the Court to the e-mail for a full and accurate statement of its contents.

       23.     Admit that DOJ communicated via e-mail with Plaintiff, sometimes through

Plaintiff’s counsel, on multiple occasions regarding its requests. The remaining allegations in this

paragraph consist of conclusions of law to which no response is required.

       24.     Admit that Defendant received a letter, dated December 14, 2018, from Plaintiff’s

counsel. Defendant avers that the December 14, 2018, letter speaks for itself and respectfully refers

the Court to the letter for a full and accurate statement of its contents.

       25.     Admit that Defendant sent an e-mail to Plaintiff’s counsel on December 17, 2018.

Defendant avers that the December 17, 2018, e-mail speaks for itself and respectfully refers the

Court to the e-mail for a full and accurate statement of its contents.

       26.     Admit that OIP was closed for 35 days in December 2018 and January 2019 as a

result of a lapse in appropriations.


                                                   7
       27.     Admit that Defendant received an e-mail from Plaintiff, through counsel, on

February 8, 2019, attaching a letter dated the same date, which described parameters it requested

OIP use to conduct searches in response to Plaintiff’s requests. Defendant avers that the February

8, 2019, e-mail and letter speak for themselves and respectfully refers the Court to the e-mail and

letter for a full and accurate statement of their contents.

       28.     Admit that Defendant sent an e-mail to Plaintiff’s counsel on March 22, 2019.

Defendant avers that the March 22, 2019, e-mail speaks for itself and respectfully refers the Court

to the e-mail for a full and accurate statement of its contents.

       29.     Admit that Defendant received an e-mail from Plaintiff, through counsel, on March

27, 2019. Defendant avers that the March 27, 2019, e-mail speaks for itself and respectfully refers

the Court to the e-mail for a full and accurate statement of its contents.

       30.     Admit that Defendant sent an e-mail to Plaintiff’s counsel on April 23, 2019.

Defendant avers that the April 23, 2019, e-mail speaks for itself and respectfully refers the Court

to the e-mail for a full and accurate statement of its contents.

       31.     Admit that Defendant received an e-mail from Plaintiff on April 23, 2019.

Defendant avers that the April 23, 2019, e-mail speaks for itself and respectfully refers the Court

to the e-mail for a full and accurate statement of its contents.

       32.     Admit that Defendant received two e-mails dated May 15, 2019, and June 10, 2019,

seeking to follow up on its April 23, 2019, correspondence. Defendant avers that the May 15, 2019,

and June 10, 2019, e-mails speak for themselves and respectfully refers the Court to the e-mails

for a full and accurate statement of their contents.




                                                   8
        33.     Admit that Defendant sent an e-mail to Plaintiff’s counsel on June 11, 2019.

Defendant avers that the June 11, 2019, e-mail speaks for itself and respectfully refers the Court

to the e-mail for a full and accurate statement of its contents.

        34.     Admit that Defendant received an e-mail from Plaintiff on June 12, 2019.

Defendant avers that the June 12, 2019, e-mail speaks for itself and respectfully refers the Court

to the e-mail for a full and accurate statement of its contents.

        35.     Admit that Defendant sent automated e-mails to Plaintiff through FOIAonline

administratively closing and consolidating all but the “lead” tracking numbers associated with

Plaintiff’s FOIA requests. Defendant avers that these e-mails speak for themselves and respectfully

refers the Court to the e-mails for a full and accurate statement of their contents.

        36.     Admit that an external search of the “lead” tracking numbers for Plaintiff’s FOIA

requests in FOIAonline list the final disposition as “Undetermined.”

        37.     Admit that Defendant has not provided a final response or produced any records in

response to Plaintiff’s FOIA requests.

        38.     The allegations in this paragraph consist of conclusions of law to which no response

is required.

        39.     The allegations in this paragraph consist of Plaintiff’s request for relief to which no

response is required. To the extent a response is deemed necessary, Defendant denies that Plaintiff

is entitled to any relief requested.




                                                  9
                                        CAUSE OF ACTION

          Violation of FOIA for Failure to Release Records Sought through the Requests

       40.     Defendant incorporates its responses to Paragraphs 1-39.

       41.     This paragraph contains conclusions of law to which no response is required.

       42.     This paragraph contains conclusions of law to which no response is required.

       43.     This paragraph contains conclusions of law to which no response is required.

       The remainder of Plaintiff’s Complaint contains Plaintiff’s requested relief to which no

response is required. To the extent that this paragraph may be deemed to contain factual

allegations, they are denied.


Dated: December 9, 2019              Respectfully submitted,

                                     JESSIE K. LIU, D.C. Bar No. 472845
                                     United States Attorney

                                      DANIEL F. VAN HORN, D.C. Bar No. 924092
                                      Chief, Civil Division

                                   By: /s/ Scott Leeson Sroka
                                     SCOTT LEESON SROKA, Member of New York Bar
                                     Assistant United States Attorney
                                     555 Fourth Street, N.W.
                                     Washington, D.C. 20530
                                     Telephone: 202-252-7113
                                     Email: Scott.Sroka@usdoj.gov




                                               10
                             CERTIFICATE OF SERVICE

      I HEREBY CERTIFY that on this 9th day of December, 2019, that service of the

foregoing Defendant’s Answer has been made on counsel of record through the Court’s ECF

system.




                                          /s/ Scott Leeson Sroka
                                         SCOTT LEESON SROKA
                                         Assistant United States Attorney
                                         555 Fourth Street, N.W.
                                         Washington, D.C. 20530
                                         Office: (202) 252-7113
                                         Email: Scott.Sroka@usdoj.gov




                                            1
